Citation Nr: 0423489	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected low back strain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1985.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision that 
increased the evaluation to 10 percent, effective on November 
8, 1999.  

In March 2000, the veteran submitted her Notice of 
Disagreement along with additional medical evidence.  Based 
on this evidence, the RO increased the veteran's disability 
rating to 20 percent, effective on November 8, 1999.  The 
veteran has appealed for an increased rating.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the veteran's claims in September 2002.  The 
veteran was scheduled for a VA examination that was completed 
in June 2003.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  A review of the record does not reveal that the 
veteran waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO in an 
November 2003 decision.  It is noted that the Board ordered a 
VA examination to determine the current severity of the 
veteran's back disability based upon her failure to report to 
the June 2003 examination.  However, no VA examination was 
completed subsequent to the November 2003 remand.  

The Board notes that this does not present a Stegall 
violation.  In a November 2003 statement in support of claim, 
the veteran asserted that she did, in fact, attend the June 
2003 VA examination.  Further, the June 2003 VA examination 
report was printed on February 4, 2004 and associated with 
the veteran's claims file, subsequent to the Board's November 
2003 remand.  The RO issued a Supplemental Statement of the 
Case in March 2004.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected low back strain is shown to be 
productive of a disability picture that more nearly 
approximates that of severe functional limitation with 
consideration of the complaints of pain; neither ankylosis, a 
related compensable neurological deficit nor intervertebral 
disc syndrome with incapacitating episodes is not shown.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the veteran's service-connected low back strain are met. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a including Diagnostic Code 5292, 5295 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the in 
the Board's October 2002 development memorandum and the 
November 2003 remand, further development of the veteran's 
increased rating claim for a low back disability was ordered.  

In addition, in the April 2000 Statement of the Case (SOC) 
and Supplemental Statements of the Case dated in April 2001, 
November 2001 and March 2004, the RO has attempted to notify 
the veteran of the evidence needed to substantiate her 
increased rating claim.  

The RO informed the veteran of what evidence was needed from 
her, what she could do to help with her claim, and what 
specifically VA would do to assist him.  Thus, in the Board's 
opinion, the RO has notified the veteran of what evidence she 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for her claim, to 
include requesting all VA medical records to which she had 
referred.  

The RO also obtained a VA examination for the veteran that 
was completed in June 2003.  The Board is unaware of any 
additional evidence that is available in connection with this 
appeal.  

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103A 
(West 2002).  


Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In this case, the veteran's service-connected lumbosacral 
spine disability is currently rated as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295 for lumbosacral strain.  

A 40 percent evaluation is warranted under that Diagnostic 
Code for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Back disability may also be evaluated pursuant to 
intervertebral disc syndrome.  The Board notes that during 
the course of the veteran's appeal, the regulation pertaining 
to rating intervertebral disc syndrome was revised, effective 
on September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 
23, 2002).  

As the veteran's claim for an increased rating for low back 
disability was pending when the regulation pertaining to 
intervertebral disc syndrome was revised, he is entitled to 
the version of the law most favorable to him, although the 
new criteria are only applicable to the period of time after 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.  

Other potentially applicable codes include Diagnostic Code 
5289, which provides that a 40 percent rating will be 
assigned for ankylosis of the lumbar spine at a favorable 
angle, and a 50 percent rating assigned for ankylosis at an 
unfavorable angle.  

Diagnostic Code 5292 provides for ratings based on limitation 
of motion of the lumbar spine. When such limitation of motion 
is moderate, a 20 percent rating is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under Code 5292 is 40 percent. 
38 C.F.R. § 4.71a.  


Analysis

Having reviewing the entire evidentiary record, the Board 
concludes that the service-connected low back disability is 
shown to more nearly approximate the criteria warranting a 40 
percent rating under Diagnostic Code 5292 on the basis of 
severe limitation of motion of the lumbar spine.  

In this regard, the Board observes that the veteran's 
complaints include having severe muscle spasms in the lower 
back with all physical activities.  She also had constant 
pain and occasional numbness in her legs.  

The June 2003 VA examination report indicates increased 
lordosis in the lumbosacral spine.  Her flexion in the 
forward direction was to 50 degrees; extension was to 10 
degrees; right bending was to 15 degrees, and left bending 
was to 20 degrees.  The veteran reported pain at the end 
range of all motions with diffuse tenderness observed across 
the lower back.  The examiner was unable to feel any muscle 
spasms with back motion, even after twice-repeated motion 
testing.  

The patellar and Achilles reflexes were equal with motor and 
sensory functions intact in both lower extremities.  The 
sitting root test was negative to 85 degrees on the left.  On 
the right, the sitting root test was mildly positive with 
mild lower back and right posterolateral thigh pain at 80 
degrees.  

The veteran walked well with no apparent weakness with knees 
flexed and on heel-toe walking.  X-ray studies of the 
lumbosacral spine on November 2002 and June 2003 were 
reported as "normal."  

A magnetic resonance imaging (MRI) of the lumbar spine showed 
possible transitional lumbar vertebra with no disc protrusion 
or bulge in the last four disc spaces.  A small hemangioma 
was noted within the T12 vertebral body.  

An MRI of the thoracic spine showed mild cord compression and 
effacement of the cerebral spinal fluid at T11-12 due to 
posterior osteophyte formation.  The disc appeared 
degenerated and the examiner opined that it could be related 
to previous trauma or surgery.  A review of the veteran's 
claims file revealed a May 2001 note from the veteran's VA 
physician that the veteran had a negative nerve conduction 
study.  

The examiner's impression was that of chronic low back strain 
with degenerative joint and disc disease at T11 and T12, and 
small hemangioma of T12.  Mild bilateral low lumbar 
radiculopathy was noted to be by veteran history and mildly 
positive sitting root testing on the right.  

The examiner was not able to demonstrate any weakened 
movement or excess fatigability on examination.  There was no 
incoordination on testing of the lumbar spine.  The examiner 
noted that additional loss of motion would be due primarly to 
pain, not to weakened movement, excess fatigability or 
incoordination.  

The examiner opined that it was not possible to quantify the 
degree of increased loss of motion because it would depend on 
the degree of activity and pain at varying times.  The 
examiner also opined that the veteran's pain could 
significantly limit functional ability during flare-ups and 
during repeated lumbar spine use.  

The Board finds that the service-connected disability picture 
presented by the evidence warrants a 40 percent rating.  The 
June 2003 VA orthopedic examination revealed ranges of motion 
were those of 50 degrees of flexion, 10 degrees of extension, 
and 15 to20 degrees of bilateral lateral flexion.  

Significantly, the examiner noted pain on the extremes of 
motion and that, during a period of flare-up, the pain could 
significantly limit functional ability of the lumbar spine.  
Such findings suggest severe functional loss when the 
complaints of pain are considered.  

The Board has considered the possibility of a still higher 
rating.  However, ankylosis was not shown, and there was no 
demonstrated sensory or motor deficit on recent examination 
to warrant a separate rating on the basis of neurological 
impairment.  

As such, intervertebral disc syndrome is not demonstrated.  
Hence, there is no basis for higher ratings of under Codes 
5289 and 5293 (before September 23, 2002), respectively.  

As the evidence does not reflect incapacitating episodes (and 
such as defined have not been alleged) or neurological 
symptoms warranting a separate rating, a higher rating under 
the revised Code 5293 likewise is not warranted.  

As indicated, there is no evidence of intevertebral disc 
syndrome or residuals of fractured vertebra, thus, Diagnostic 
Codes 5293 is not for application in this case.  

Accordingly, given the increasing nature and severity of the 
veteran's symptoms, the Board concludes that a 40 percent 
rating is warranted for the service-connected low back 
disability.  



ORDER

An increased evaluation of 40 percent for the service- 
connected low back disability is granted, subject to the 
criteria governing the payment of monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



